COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Artis Charles Harrell v. Catherine Verlander Evans et al.

Appellate case number:     01-21-00666-CV

Trial court case number: 2021-31180

Trial court:               189th District Court of Harris County

       Appellant filed an affidavit of inability to pay costs in the trial court. The appellate record
does not indicate that the trial court overruled the party’s claim of indigence. See TEX. R. APP.
20.1(b)(1). Appellant also filed a statement of inability to afford costs in this Court. We construe
appellant’s filing as his communication that he is presumed indigent. See TEX. R. APP. 20.1(b)(2).
Appellant may therefore proceed on appeal without payment of costs. See TEX. R. APP. P.
20.1(b)(1).

        The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without payment of costs. See TEX. R.
APP. P. 20.1(b)(1).


        The trial court clerk is ORDERED to provide a complete copy of the clerk’s record and
the reporter’s record to appellant without charge. See TEX. R. CIV. P. 145.



Judge’s signature: ____/s/ Sherry Radack______
                    Acting individually  Acting for the Court

Date: ___January 27, 2022_____